Opinión concurrente emitida por el
Juez Asociado Señor Rivera Pérez,
a la que se unen los Jueces Asociados Se-ñor Rebollo López y Señor Corrada Del Río.
¿Procede que la Comisión Estatal de Elecciones certifi-que a un aspirante a la reelección como alcalde de un mu-nicipio cuando éste incumplió con el término y requisito de presentar en la sede de esa dependencia de gobierno a las doce del mediodía del 1ro de agosto de 2003 su estado de situación financiera revisado al 31 de diciembre de 2002, o en la alternativa, una copia de su Informe Financiero de 2002 presentado ante la Oficina de Ética Gubernamental (O.E.G.)? ¿Es tal término y requisito esencial? ¿Está obli-gada la Comisión Estatal de Elecciones a no aceptar ni presentar la nominación si el aspirante incumple tal tér-mino y requisito? ¿Es tal término y requisito de cumpli-miento estricto o de naturaleza jurisdiccional? Esas son las interrogantes que tiene esta Curia en el presente caso.
I — i
El Hon. Luis Oliver Canabal, Alcalde del Municipio de Lares (Alcalde), presentó el 1ro de agosto de 2003 ante la Comisión Estatal de Elecciones-(C.E.E.) la candidatura para su reelección en esa posición por el Partido Popular Democrático (P.P.D.). Posteriormente, el 19 de agosto de 2003, el Secretario de la C.E.E., señor Ramón M. Jiménez Fuentes, circuló una comunicación a los miembros de ese cuerpo, junto con copia del Informe Financiero de 2002 del Hon. Luis Oliver Canabal presentado como Alcalde del Mu-nicipio de Lares ante la O.E.G. y recibida en la Unidad de Radicaciones de la C.E.E. el 8 de agosto de 2003. El asunto se discutió en una reunión de la C.E.E. celebrada el 20 de agosto de 2003. Durante esa reunión, el Comisionado Electoral del P.P.D., licenciado Carlos J. López Feliciano soli-*399citó un término para reaccionar. El Comisionado Electoral del Partido Nuevo Progresista (Comisionado Electoral del P.N.P.), Ledo. Thomas Rivera Schatz, y el Comisionado Electoral del Partido Independentista Puertorriqueño (Co-misionado Electoral del P.I.P.), Ledo. Juan Dalmau Ramí-rez, coincidieron en que la presentación del Informe Finan-ciero de la O.E.G. ante la C.E.E. se hizo fuera de término. Se le concedió al Comisionado Electoral del P.P.D. hasta el 26 de agosto de 2003 para presentar al Presidente de la C.E.E. su posición por escrito, y éste lo hizo dentro del término concedido. El 28 de agosto de 2003 presentó, ade-más, copia del expediente del referido aspirante a reelec-ción, según obra en la Oficina de Radicaciones de Candida-turas del P.P.D., para que se uniera al expediente del asunto pendiente ante la C.E.E. El Comisionado Electoral del P.N.P. replicó por escrito el 29 de agosto de 2003 a la posición del Comisionado Electoral del P.P.D.
La C.E.E. examinó el expediente del referido aspirante a la reelección, que contiene documentos relacionados con su candidatura y que se presentaron en la C.E.E. De ese expediente la C.E.E. consideró lo siguiente:
1) El expediente de la candidatura del señor Oliver Cana-bal se presentó el 1ro de agosto de 2003 ante la Unidad de Radicaciones de la Comisión Estatal de Elecciones.
2) Al someterse dicho expediente no se presentó ningún es-tado de situación revisado que fuera suscrito por un Contador Público Autorizado. Tampoco se sometió copia del Informe Fi-nanciero que fuera sometido ante la Oficina de Etica Gubernamental. Es decir, cuando se presentó el expediente ante la Unidad de Radicaciones de la CEE, no había ningún documento que informara sobre la situación financiera del se-ñor Oliver Canábal.
3) Al momento de la radicación, no surge evidencia alguna del expediente de que una copia del Informe Financiero de la Oficina de Ética Gubernamental hubiera sido debidamente so-licitada en dicha Oficina.
4) El 8 de agosto de 2003, a las 4:09 PM se radicó en la Unidad de Radicaciones de la CEE copia del Informe Finan-ciero de Funcionarios y Empleados Públicos de la Rama Eje-cutiva del Sr. Luis Oliver Caníbal[,] certificado dicho Informe *400por la Oficina de Ética Gubernamental. La certificación hecha por la OEG tiene fecha de 23 de julio de 2003. (Énfasis suplido.) Apéndice de la Solicitud de certificación, pág. 115.
El Comisionado Electoral del P.P.D. argüyó ante la C.E.E. que la O.E.G. le proveyó al Hon. Luis Oliver Cana-bal una copia certificada de su Informe Financiero de 2002 el 8 de agosto de 2003. Sostuvo que por ese motivo no lo presentó ante la C.E.E. hasta el 8 de agosto de 2003. La C.E.E., con el propósito de evaluar en toda su amplitud la controversia que tenía ante sí, le envió una carta a la O.E.G. el 9 de septiembre de 2003 para solicitarle que cer-tificara de forma oficial el procedimiento que utilizó esa dependencia para expedir y entregar copias certificadas de los informes financieros presentados ante esa dependencia de gobierno. Le solicitó, además, que emitiera una certifi-cación oficial sobre cuál había sido el trámite seguido ante la solicitud del referido aspirante de copia certificada de su Informe Financiero de 2002, cuándo se certificó la copia de ese documento y la fecha en que se le entregó. El Director Ejecutivo de la O.E.G. emitió una certificación dirigida a la C.E.E. el 18 de septiembre de 2003 mediante la que esta-bleció el procedimiento pautado por esa dependencia para la expedición y entrega de copias certificadas de los infor-mes financieros solicitados por los servidores públicos. Puntualizó en ese documento lo siguiente:
“El procedimiento para la expedición y entrega de informes financieros a los servidores públicos o ex servidores públicos que rinden éstos, se describe a continuación:
1) Se recibe la solicitud de copia del informe financiero. La misma debe ser por escrito, dirigida al Director Ejecutivo de la OEG y firmada por el servidor o ex servidor público (pe-ticionario) que rindió el informe financiero. Se puede adelan-tar la solicitud vía fax. La OEG ha preparado un modelo de solicitud de copia para conveniencia de la parte peticionaria, sin perjuicio de que la persona opte por redactar una comunicación.
2) La solicitud se remite al Area de Auditoria de Informes *401Financieros para su registro en el sistema de correspondencia. Luego del registro se remite al auditor o especialista que tiene a cargo la agencia ejecutiva donde labora el servidor o ex ser-vidor público. Es entonces que el auditor o especialista pre-para la copia simple del informe financiero.
3) Se le prepara una comunicación al peticionario indi-cándole la disponibilidad de la copia y el trámite para recibirla.
4) Una vez el peticionario se presenta a la OEG y mues-tra una identificación con foto[,] se procede con la entrega.
5) En caso de que el peticionario envíe a otra persona a recoger la copia del informe financiero, ésta debe traer consigo una carta donde conste la autorización del peticionario y[,] a su vez[,] deberá presentar una identificación con foto.” Apén-dice de la Solicitud de certificación, pág. 116.
Sobre la situación específica de la solicitud, expedición y entrega de la copia certificada del Informe Financiero de 2002 del referido aspirante, el Director Ejecutivo de la O.E.G. certificó que el 23 de julio de 2003 se recibió una llamada en esa dependencia de gobierno para inquirir so-bre el procedimiento para solicitar copia certificada del In-forme Financiero de 2002 que presentó el aspirante. Ex-presó que se orientó a esa persona sobre una solicitud que tenía que presentar por escrito y que el funcionario o persona debidamente autorizada por él debía pasar por la O.E.G. a recoger la copia certificada del documento. Certi-ficó que el mismo día -r-23 de julio de 2003— se expidió una copia certificada del Informe Financiero de 2002 del aspirante. El 7 de agosto de 2003 se recibió una carta con fecha de 6 de agosto de 2003 del aspirante en la cual soli-citaba que se le entregara una copia certificada de su In-forme Financiero de 2002. Ese mismo día, a las 3:20 de la tarde, se le entregó al aspirante la copia certificada emi-tida el 23 de julio de 2003, la cual presentó en la C.E.E. el 8 de agosto de 2003 a las 4:09 de la tarde.
El Hon. Aurelio Gracia Morales, Presidente de la C.E.E., emitió una resolución el 10 de octubre de 2003 —que se notificó a las partes ese mismo día— en vista de *402que los tres Comisionados Electorales no estaban de acuerdo en forma unánime sobre la forma de resolver la disputa. Determinó que al no cumplir con los requisitos de ley, no se podía certificar al Hon. Luis Oliver Canabal como candidato al cargo de Alcalde por el Municipio de Lares y que el P.P.D. podía someter un candidato sustituto para ese cargo. Aclaró que ese nuevo candidato no podría ser el pro-pio señor Oliver Canabal. Concluyó que éste estaba desca-lificado para ser candidato. Sostuvo que el proceso de pre-sentación de candidaturas electivas conlleva el cumplimiento estricto con los términos y documentos que exige el estatuto. Concluyó que como el señor Oliver Cana-bal no cumplió con esos requisitos y no demostró justa causa para ello, esto impidió que lo certificaran como can-didato para ese puesto electivo.
El 14 de octubre de 2003 el Hon. Luis Oliver Canabal y el P.P.D. presentaron ante la C.E.E. una moción de recon-sideración a la Resolución que se emitió, descalificándolo como candidato a Alcalde del Municipio de Lares por el P.P.D., la cual se declaró no ha lugar el 20 de octubre de 2003, y se le notificó con copia a las partes ese mismo día.
El 20 de octubre de 2003 el Hon. Luis Oliver Canabal presentó ante el Tribunal de Primera Instancia, Sala Superior de San Juan, un recurso para revisar la Resolución que emitió el Presidente de la C.E.E. El P.P.D. hizo lo pro-pio ese mismo día. El 27 de octubre de 2003 la C.E.E. pre-sentó un escrito de oposición. El Comisionado Electoral del P.N.P. presentó su escrito de oposición el 31 de octubre de 2003. La Hon. Olivette Sagebién Raffo, juez superior, emi-tió una sentencia el 20 de noviembre de 2003 para archivar en autos una copia de su notificación a las partes ese mismo día y revocar la resolución recurrida que emitió el Presidente de la C.E.E. Resolvió que era procedente certi-ficar al Hon. Luis Oliver Canabal como aspirante al cargo de Alcalde del Municipio de Lares por el P.P.D. Entendió que el aspirante había sometido a la Oficina de Radicacio-*403nes de Candidaturas del P.P.D. un estado financiero bajo juramento que contiene sustancial y esencialmente la misma información que surge del Informe Financiero de 2002 presentado por el aspirante ante la O.E.G. Concluyó, además, que no sólo el aspirante solicitó esa copia certifi-cada a la O.E.G., previo al vencimiento del término fijado por ley para presentar ese documento ante la C.E.E., sino que se presentó información equivalente ante la Oficina de Radicaciones de Candidaturas del P.P.D., por lo que enten-dió que el aspirante había cumplido con el término dis-puesto por ley. Puntualizó que el hecho de excluir del pro-ceso electoral un aspirante a candidato por no acreditar una gestión o no presentar ante la C.E.E. en determinado momento un informe financiero cuya información ya obra en el expediente de la Oficina de Radicaciones de Candida-turas del P.P.D. por vía dé otro documento, no adelanta un interés gubernamental apremiante que amerite su exclu-sión como candidato a un puesto electivo.(1) Entendió que la omisión de presentar ante la C.E.E. el Informe Finan-ciero de 2002 de O.E.G. el 1ro de agosto de 2003, no cons-tituyó un incumplimiento de tal naturaleza que afecte el curso adecuado del proceso electoral, por lo que la interpre-tación restrictiva que la C.E.E. le impartió al estatuto no le pareció razonable.
El 26 de noviembre de 2003 recurrió mediante certiorari ante el Tribunal de Apelaciones el Comisionado Electoral del P.N.P. para revisar la sentencia que dictó el Tribunal de Primera Instancia. Señaló como errores que el Tribunal de Primera Instancia cometió los siguientes:
A. Erró el Tribunal de Primera Instancia al no decretar la inexistencia de justa causa para incumplir con el requisito dis-puesto en el Artículo 4.001 de la Ley Electoral de Puerto Rico[.]
*404B. Erró el Tribunal de Primera Instancia al determinar que las formalidades requeridas en el Artí[c]ulo 4.001 de la Ley-Electoral son meramente informativas, por lo que su incum-plimiento es subsanable mediante el ofrecimiento de docu-mentos similares pero que no cumplen con todo el rigor exigido en dicho articulado.
C. Erró el Tribunal de Primera Instancia al adoptar lo re-suelto por la CEE en Edgardo Arlequín Vélez, Diana M. Hernández Ferrer y otros v. CEE, CEE-RS-99-007[,] por ser claramente distinguible a la situación fáctica planteada.
D. Erró el Tribunal de Primera Instancia al omitir informa-ción oficial de la C.E.E. que revela que ni tan siquiera en la Oficina de Radicaciones del PPD se present [aron,] antes del término requerido, documentos financieros de Oliver que cum-plieran con los requisitos de ley.
E. Una vez evidenciadla] la improcedencia de certificar a Oliver, erró el Tribunal de Primera Instancia al no resolver que nuestro ordenamiento jurídico electoral no provee la sus-titución de una persona que nunca se convirtió en candidato. Apéndice de la Solicitud de certificación, pág. 480.
El 1ro de diciembre de 2003 la C.E.E. recurrió mediante certiorari al Tribunal de Apelaciones para revisar la sen-tencia que dictó el Tribunal de Primera Instancia. Señaló como errores del Tribunal de Primera Instancia los si-guientes:
A. Erró el TPI al ordenar la certificación de Oliver como candidato a la Alcaldía de Lares por el PPD no obstante el injustificado incumplimiento con los requisitos aplicables a la formalización de la candidatura.
B. Erró el TPI al determinar que Oliver cumplió con la ley al someter un documento distinto al que requiere la Ley Electoral y el Reglamento de Candidaturas.
C. Erró el TPI al resolver que las oficinas de radicación de los partidos políticos son lo mismo que la CEE.
D. Erró el TPI al aplicar escrutinio estricto en este caso. Apéndice de la Solicitud de certificación, pág. 60.
Pendientes ante el Tribunal de Apelaciones los recursos de certiorari antes indicados, las partes recurridas, Hon. Luis Oliver Canabal y el P.P.D., presentaron ante esta Curia un recurso de certificación. El 20 de febrero de 2004 expedimos el auto de certificación solicitado y le concedi-*405mos un término simultáneo a las partes para presentar sus alegatos.
El 9 de marzo de 2004 el Comisionado Electoral del P.N.P. presentó su alegato. Destacó como imperativo que las consecuencias jurídicas, de sostenerse la Sentencia del Tribunal de Primera Instancia, constituiría el menoscabo de la certeza de los trabajos de la C.E.E. Cuestiona la de-terminación judicial del Tribunal de Primera Instancia, a los efectos de que los documentos financieros de aspirantes a candidaturas son puramente informativos. Alega que el estatuto dispone expresamente que tal requisito es esencial. Sostiene que los hechos de este caso revelan un craso incumplimiento por un incumbente, aspirante a ser reelecto como Alcalde del Municipio de Lares por el P.P.D. que conoce el proceso y no cuenta con razones o justifica-ción para no presentar el 1ro de agosto de 2003 el docu-mento requerido por la Ley Electoral. Sostiene que el Co-misionado Electoral del P.P.D. no podía acreditar, en la reunión celebrada por la C.E.E. para discutir el asunto, que en la Oficina de Radicaciones de Candidaturas del P.P.D. existía un expediente completo que cumpliera con los requisitos de ley. Puntualiza que la minuta de esa re-unión revela que del expediente oficial de la C.E.E. no sur-gía la declaración jurada con el estado financiero aludido. Transcribió en su escrito la página número siete de la re-ferida minuta, que recoge el alegado reconocimiento del Comisionado Electoral del P.P.D. a los efectos que no se cumplieron con los requisitos de ley. El contenido de la mi-nuta, según transcrita, dispone de la forma siguiente:
“El Comisionado Rivera declara que en la página dos (2) párrafo segundo, en lo referente a “Incidentes previo a la ra-dicación” dice que: “Surge del expediente del aspirante Oliver Canabal en la Unidad de Radicaciones de Candidaturas del P.P.D. el 19 de julio que éste radicó su candidatura junto a ciertos documentos requeridos por ley.”
El Comisionado Rivera cita que: “entregó un estado de si-tuación financiera preparado por un Contador y juramentado por él ante Notario Público en lo que gestionaba copia de su *406último informe financiero en la Oficina de [Éitica Guberna-mental lo que solicitó el 23 de julio de 2003.” Expresa que del expediente no surge dicho estado de situación financiera. In-dica que no hay documento alguno de esa naturaleza juramenadío] ante Notario ni preparado por un Contador.
El Comisionado López afirma que eso es correcto, pues eso se retuvo en la Oficina de Radicaciones del PPD porque no cum-plía con los requisitos de ley ...” (Énfasis suplido.) Alegato del Comisionado Electoral del P.N.P., pág. 11.
Hizo alusión, además, al Art. 162 del Reglamento del P.P.D., que dispone lo siguiente:
Todo aspirante a puestos electivos internos o en primarias o elecciones electorales generales deberá presentar ante la Se-cretaría General los siguientes documentos:
1. Toda la documentación exigida por ley en caso de pues-tos electivos al amparo de las leyes electorales. (Énfasis suplido.) Alegato del Comisionado Electoral del P.N.P., pág. 11.
Sostiene que los requisitos de ley a que hace alusión el Reglamento del P.P.D. incluye el estado de situación revi-sado o, en su defecto, el Informe Financiero de la O.E.G. Distingue el presente caso de precedentes, producto de ca-sos anteriores. Arguye que la ausencia de justa causa y el incumplimiento son atribuibles al propio señor Oliver Ca-nabal y no a la Oficina de Radicaciones de Candidaturas de su partido político. Sostiene que el principio de la igualdad electoral no se extiende a obviar el no cumplir con la ley, sino en imponer reglas iguales a todos los partidos políticos.
La parte aquí peticionaria presentó su alegato ante nos el 11 de marzo de 2004. Arguye que el Hon. Luis Oliver Canabal presentó una declaración jurada sobre su estado financiero ante la Oficina de Radicaciones de Candidatu-ras del P.P.D. el 19 de julio de 2003. El Secretario General de ese partido político, Ledo. Fernando Torres Ramírez cer-tificó el 31 de julio de 2003 su candidatura y concluyó que había cumplido con todos los requisitos de ley y de los re-glamentos aplicables. Sostiene que el Presidente de la *407C.E.E. erró al concluir que la Oficina de Radicaciones de Candidaturas del RP.D. no era parte de la C.E.E. y al im-partirle una interpretación rigurosa a un requisito de forma. Sostiene, además, como correcto lo que resolvió el Tribunal de Primera Instancia a los efectos de que la Ofi-cina de Radicaciones de Candidaturas del P.P.D. sí es parte de la C.E.E. Arguye que al haberse presentado en esa ofi-cina del P.P.D. desde el 19 de julio de 2003 una declaración jurada que incluía un estado financiero que se suplemento ante la C.E.E. con copia del Informe Financiero de 2002 de la O.E.G. el 8 de agosto de 2003, se cumplió con los requi-sitos de la Ley Electoral de Puerto Rico, por cumplirse ca-balmente con la sustancia de ellos. Describe el requisito de ley en cuestión como informativo y no de naturaleza cons-titutiva o calificativa.
El 15 de marzo de 2004 la C.E.E. presentó su alegato ante nos. Arguye que el término y requisito de formalization de candidatura con los que no cumplió el señor Oliver Canabal es de fácil cumplimiento. Sostiene que responde a intereses legítimos, es razonable y, como tal, debió acatarse y cumplirse en este caso, así como cumplieron otros mu-chos aspirantes a candidaturas electivas. Puntualiza sobre las consecuencias de abrir las puertas para que, sin razón y causa justificada, los aspirantes a candidaturas electivas cumplan o sometan a su arbitrio, cuando les parezca, ante la C.E.E. los requisitos y documentos que exige la ley para formalizar la candidatura a la que aspiran. Considera como error fundamental del Tribunal de Primera Instancia no evaluar este asunto sobre la base de la clara disposición estatutaria aplicable. Arguye que sin tener el señor Oliver Canabal razón alguna para justificar su demora en cum-plir al 1ro de agosto de 2003 con el referido requisito esta-tutario, cambió el enfoque de su caso y optó por alegar que sometió información financiera a la Oficina de Radicacio-nes de Candidaturas del P.P.D. equivalente a la requerida por ley para ser presentada ante la C.E.E. antes del 1ro de *408agosto de 2003, y que esa oficina del P.P.D. es una exten-sión de la C.E.E., a los efectos del propósito del estatuto. Sostiene que a base de esos argumentos el aspirante eva-dió justificar su incumplimiento. Expresa que el efecto neto de lo que resolvió el Tribunal de Primera Instancia es que una declaración jurada que contenga información finan-ciera es igual a un estado financiero revisado por un con-tador público autorizado o a un Informe Financiero presen-tado ante la O.E.G., y que la Oficina de Radicaciones de Candidaturas de un partido político es igual, equivalente o lo mismo que la Unidad de Radicaciones de Candidaturas de la C.E.E. Sostiene vehementemente que ambas premi-sas son equivocadas y que no deben sostenerse como cues-tión de derecho. Expresa que de mantenerse lo resuelto por el Tribunal de Primera Instancia, las consecuencias sobre el proceso electoral serían funestas, ya que la C.E.E. per-dería el poder de supervisión del proceso, pasándolo a ma-nos de los partidos políticos. Afirma que colocaría el pro-ceso de presentación de candidaturas bajo el poder absoluto de los partidos políticos, convirtiendo a la C.E.E. en un mero recibidor de documentos, sin facultad para exa-minar y aceptar o rechazarlos. Sostiene que la Sentencia del Tribunal de Primera Instancia contraviene la visión que expuso la Comisión Especial para la Revisión del Pro-ceso Electoral de Puerto Rico de 1982, cuyas recomendacio-nes se incorporaron en la reforma electoral de 1983 y para la cual la C.E.E., como organismo rector del proceso electoral, debe de funcionar libre de ataduras partidistas, con autonomía en sus funciones y con eficiencia y balance en su administración.
HH l-H
La Ley Electoral de Puerto Rico dispone sobre los meca-nismos a seguir en procesos eleccionarios. Provee para el proceso de candidaturas, define sus principios esenciales y *409prescribe los pasos a seguir para figurar como candidato en un evento electoral.
El Art. 4.001 de la ley Electoral de Puerto Rico(2) dis-pone lo siguiente:
Las disposiciones a continuación constituirán los principios esenciales de toda candidatura.
(a) Todo aspirante a una candidatura deberá radicar en la Comisión su estado de situación revisado al 31 de diciembre anterior al de la fecha de radicación y bajo juramento, junto con el juramento de aceptación de la nominación para figurar en una elección. Aquellos aspirantes que hallan tenido la obli-gación de rendir un informe financiero a[n]te la Oficina de Etica Gubernamental, podrán radicar copia del mismo en sus-titución del estado de situación revisado. La Comisión no acep-tará ni radio [sic] la nominación si el aspirante incumpliere esta disposición. El estado de situación o informe de ética gu-bernamental deben ir acompañado de una copia certificada de las planillas de contribución sobre ingresos rendidas en los últimos cinco (5) años, así como de una certificación del Secre-tario de Hacienda en que haga constar el cumplimiento por parte del candidato de la obligación de rendir su planilla de contribución sobre ingresos en los últimos diez (10) años y las deudas existentes, si alguna, por dicho concepto, y de tener una deuda, que se ha acogido a un plan de pago y está cum-pliendo con el mismo. El Secretario del Departamento de Hacienda expedirá tales copias y certificaciones libre de cargos. Además, deberá certificar toda deuda contributiva, si alguna, al Estado Libre Asociado de Puerto Rico o sus gobiernos mu-nicipales por concepto de contribuciones sobre la propiedad inmueble sobre caudales relictos. De no ser recibidas tales cer-tificaciones al momento de la radicación, podrán sustituirse con evidencia de que tales certificaciones han sido debida-mente solicitadas. La Comisión no aceptará ni radicará la no-minación si el aspirante incumpliere esta disposición. La Co-misión establecerá mediante reglamento el contenido mínimo de los estados de situación y dispondrá lo relativo a la infor-mación relacionada con el cumplimiento de la responsabilidad contributiva. En todos los casos el estado de situación revisado deb [e] ser al 31 de diciembre del año anterior al año en que se celebren las primarias.
Todo candidato que resultare electo en la elección general deb[e] radicar en la Comisión un informe auditado previo a su *410certificación como candidato electo. La Comisión no certificará a ningún candidato que no cumpla con la radicación del in-forme auditado. (Enfasis suplido.)
El Art. 4.008-A de la Ley Electoral de Puerto Rico(3) dis-pone lo siguiente:

Fecha para abrir candidaturas y fechas límites

La Comisión y los partidos abrirán el proceso de radicación de candidaturas el día primero de junio del año anterior al de elecciones generales. Las fechas límites que aplicarán a los va-rios procesos y actividades relacionadas con dichas candidatu-ras y primarias serán como sigue:
(a) Se podrán radicar candidaturas para todos los puestos públicos sujetos a elección general hasta el día primero de agosto del año que antecede a las elecciones generales. En caso de radicar un número de candidatos exacto o menor a los pues-tos objetos de nominación por este partido, luego de cumplir con los otros requisitos de este título, los mismos quedarán certificados automáticamente como los candidatos oficiales de dicho partido y no tendrán que radicar peticiones de primarias.
(f) La hora límite aplicable a todos los casos será las 12:00 del mediodía; Disponiéndose, que cuando alguna de dichas fe-chas cayere en día no laborable, la misma se correrá al si-guiente día laborable.
Los candidatos y aspirantes a candidaturas deberán radicar informes de ingresos y gastos en la Comisión en las fechas que se disponen en la see. 3117 de este título, y los estados de situación requeridos se regirán por l[o] dispuesto en la see. 3151 de este título. (Énfasis suplido.)
La See. 3.5 del Reglamento para los Procesos de Radi-cación de Candidaturas y las Primarias de los Partidos Po-líticos(4) dispone lo siguiente:

Radicación de Candidaturas

Se abrirán las candidaturas para todos los puestos públicos sujetos a elección general no más tarde del 1ro de junio del año *411anterior al qne hayan de celebrarse las elecciones generales. Los aspirantes deberán radicar en la Comisión y en las ofici-nas de los partidos políticos a los cuáles pertenecen, los docu-mentos necesarios para la radicación de las candidaturas no más tarde del mediodía (12:00 m) del 1ro de agosto del año anterior al que hayan de celebrarse las elecciones generales. En caso de radicar un número de aspirantes a candidatos exacto o menor a los puestos objeto de nominación por ese partido po-lítico, luego de cumplir con los otros requisitos de la “Ley Electoral de Puerto Rico” y sus reglamentos, los mismos quedarán certificados automáticamente como los candidatos oficiales de dicho partido político y no tendrán que radicar peticiones de primarias. De igual forma, si luego de iniciado el proceso de radicación de peticiones de endoso en una candidatura por ra-zón de retiro, renuncia, descalificación o muerte de los otros aspirantes, quedare un solo aspirante, éste no tendrá que com-pletar la radicación de peticiones de primarias. (Énfasis suplido.)
La Sec. 3.14 del Reglamento para los Procesos de Radi-cación de Candidaturas y las Primarias de los Partidos Po-líticos(5) dispone lo siguiente:

Requisitos de los Aspirantes en Primarias

Podrán participar como aspirantes en una primaria de un partido político los que cumplan con los siguientes requisitos:
4. Cumplir con los requisitos exigidos por el partido polí-tico en sus reglamentos, siempre y cuando los mismos no estén en conflicto con la “Ley Electoral de Puerto Rico” o este Reglamento.
6. Cumplir con todos los requisitos establecidos en el Art. 4.001 de la Ley Electoral vigente, según enmendada.
a. Radicar conjuntamente con la intención de candidatura: Un estado de situación revisado por un Contador Público Au-torizado (C.P.A.), reflejando la situación financiera al 31 de diciembre anterior al de la fecha de radicación y juramento por el aspirante, haciendo constar que la información contenida en el mismo es correcta. El Estado de Situación, deberá contener la estampilla o sello original del Colegio de Contadores Públi-cos Autorizados, la firma en original del Contador Público, *412número de licencia y fecha de expiración de la misma. Aquellos aspirantes que hayan tenido la obligación de rendir un in-forme financiero ante la Oficina de Etica Gubernamental, po-drán radicar copia del mismo en sustitución del estado de si-tuación revisado. La Comisión no aceptará ni radicará la nominación si el aspirante incumpliere esta disposición.
b. Copias de Planillas de Contribución sobre Ingresos de los últimos cinco (5) años certificadas por el Departamento de Hacienda.
c. Certificación del Departamento de Hacienda de que ha rendido planillas de contribución sobre ingresos en los últimos diez (10) años y las deudas existentes si alguna por dicho con-cepto; y de tener deuda que se ha acogido a un plan de pagos y está cumpliendo con el mismo. Si no ha rendido planillas de contribución sobre ingresos en algún año, deberá incluir una Declaración Jurada explicando la razón. Esta certificación será libre de costo si el aspirante somete con su solicitud copia de la Notificación de Intención de Candidatura juramentada.
d. Certificación de Hacienda de deuda por concepto de cau-dales relictos (herencia y donaciones).
e. Certificación de deudas de contribuciones sobre la pro-piedad inmueble y mueble, cuando sea procedente, del CRIM.
De no tener a mano las certificaciones “c”, “d” y “e” al mo-mento de la radicación original, podrán sustituirse éstos con evidencia de que tales certificaciones han sido debidamente solicitadas. (Énfasis suplido.)
La C.E.E., mediante resolución de su Presidente, con-cluyó que sin duda alguna el Informe Financiero de 2002 que rindió el aspirante a la O.E.G. lo presentó ante la C.E.E. fuera del término dispuesto por ley. El aspirante tenía hasta las doce del mediodía de 1ro de agosto de 2003 para hacerlo. El informe se presentó ante la C.E.E. el 8 de agosto de 2003 a las 4:09 de la tarde. El Presidente de la C.E.E. determinó que el aspirante no presentó justificación o excusa razonable para la demora en la presentación de copia de su Informe Financiero de 2002. Concluyó que con un mínimo de diligencia el documento se pudo haber reco-gido en la O.E.G. y presentado en la C.E.E. con suficiente anticipación a la fecha y hora límites que establece la Ley Electoral de Puerto Rico. Concluyó, además, que tal incum-plimiento conllevaba que la C.E.E., por mandato de ley, no *413aceptara la candidatura del aspirante y, por ende, no lo certificara como tal. El Presidente de la C.E.E. aclaró que ese mismo curso de acción se tomó en casos de otros aspi-rantes, en circunstancias similares. Por una situación idéntica —someter copia de un estado financiero el 12 de agosto de 2003— se procedió a rechazar la aspiración de la Sra. María Escalera Casanova como candidata a Alcalde del Municipio de Loíza por el P.P.D. Sostuvo ambas decisio-nes en lo resuelto y pautado por este Tribunal en Escalona Vicenty v. C.E.E., 115 D.P.R. 529 (1984), y en P.R.P. v. E.L.A., 115 D.P.R. 631 (1984), entre otros.
En Escalona Vicenty v. C.E.E., supra, págs. 531-532, expresamos lo siguiente:
Su petición se basa en un análisis dual originado en el texto del Art. 4.013 de la Ley.(6) Esta disposición, en lo pertinente, concede a la Comisión diez (10) días para evaluar, rechazar y devolver a cualquier aspirante toda papeleta, bajo apercibi-miento de estimarse aceptada. Primeramente alega que las 196 peticiones devueltas por la Comisión quedaron validadas automáticamente al no habérselas remitido dentro de 10 días de ser presentadas. En segundo término, argumenta, que por igual razón, las restantes papeletas, inclusive las 2,219 pre-sentadas tardíamente, también quedaron aceptadas al no ser *414objetadas. Finaliza su ruego exponiendo que al quedar valida-das todas esas peticiones procedía que la Comisión lo certificara.

No tiene razón. La tesis del peticionario Escalona Vicenty de que existe un deber ministerial de la Comisión en certificarle como aspirante, debido al automatismo adjudicativo prescrito en el Art. 4.013, no es correcta.

Ciertamente la ley decreta ipso jure válida toda petición que la Comisión no devuelva dentro del término de 10 días. Sin embargo, la aplicación de ese precepto inexorablemente tiene que descansar sobre la premisa de que tales peticiones han sido radicadas en la Comisión a tiempo, en este caso, en o antes del mediodía del 17 de abril de 1984. No podemos soste-ner una convalidación jurídica innecesaria de papeletas que ab initio no cumplan con la ley. Resolvemos que para que opere el automatismo del Art. 4.013 es “condictio juris” la radicación a tiempo de las papeletas.
El peticionario Escalona Vicenty no cumplió con lo dispuesto en el Art. 4.009(a). Sólo presentó algunas peticiones de prima-rias a tiempo. Las otras 2,219 las llevó por la tarde, ya vencido el término. Sobre estas últimas no opera el precepto de ley. La Comisión no venía obligada a observar el término de 10 días del Art. 4.013 para rechazarlas. (Énfasis suplido.)
En P.R.P. v. E.L.A., supra, pág. 636, expresamos lo siguiente:
A poco profundicemos, hemos de percibir que en su diná-mica operacional, parte sustancial de toda la Ley Electoral —por la naturaleza inherente del proceso reglado— corres-ponde a un mandato legislativo plasmado estatutariamente mediante una exposición detallada de trámites y eventos de carácter mecánico. Esa minuciosidad de pasos a observarse, procesos a seguirse, términos a cumplirse, documentos y demás requisitos, son típicos de toda reglamentación legal en materia electoral. Por ello no puede minimizarse su importancia y eva-luación jurídica. (Énfasis suplido.)
HH HH
Nuestro deber, dentro de la forma republicana del go-bierno, se circunscribe a interpretar la ley y despejar las lagunas que existan en ésta, utilizando como guía la inten-ción del legislador. En Alejandro Rivera v. E.L.A., 140 *415D.P.R. 538, 545 (1996), nos expresamos al respecto de la manera siguiente:
Además, nos señala R.E. Bernier y J.A. Cuevas Segarra, en su obra Aprobación e interpretación de las leyes de Puerto Rico, 2da ed., San Juan, Pubs. J.T.S., 1987, Vol. I, pág. 299, que “[b]ajo un sistema de separación de poderes como el que funciona en Puerto Rico, la Asamblea Legislativa tiene la fa-cultad de aprobar las leyes. El Poder Judicial ejercitado por los tribunales consiste en el ejercicio de las facultades de resolver los litigios a través de la interpretación de la ley. En el desempeño normal de sus funciones, los tribunales están obli-gados a respetar la voluntad legislativa aunque los magistra-dos discrepen personalmente de la sabiduría de los actos legislativos. Interpretar una ley en forma que sea contraria a la intención del legislador implica la usurpación por la rama judicial de las prerrogativas de la rama legislativa. Por tanto, el intérprete debe abstenerse de sustituir el criterio legislativo por sus propios conceptos de lo justo, razonable y deseable”.
Es norma reiterada de hermenéutica que la letra clara de una ley es la mejor expresión de su espíritu(7) A esos efectos, el Art. 14 del Código Civil de Puerto Rico(8) dispone que “[cjuando la ley es clara y libre de toda ambigüedad, la letra de ella no debe ser menospreciada bajo el pretexto de cumplir su espíritu”. Este precepto estatutario reconoce que la ley está sujeta a ser interpretada, pero limita la interpretación a lo que claramente surja de su texto.
El Art. 19 de Código Civil de Puerto Rico(9) reconoce que el espíritu de la ley, reflejado en la intención legislativa, es la mejor herramienta para encontrar el verdadero sentido de una ley. Como mencionáramos anteriormente, el ejerci-cio de la interpretación estatutaria está limitado por varias reglas de deferencia y abstención de parte de la Rama Judicial. El tribunal tiene que buscar la voluntad del *416legislador(10) El espíritu de la ley juega un papel fundamental en la interpretación de un estatuto. La intención del legislador al aprobar una ley es tan importante que hemos establecido que si la letra clara de una ley —clara-mente establecida en el historial legislativo— está en con-traposición con su espíritu, prevalecerá este último.i(11) Por otro lado, hemos resuelto que la función de los tribunales es la de interpretar la ley y no juzgar la sabiduría del le-gislador al aprobarla(12)
En el caso Clínica Juliá v. Sec. de Hacienda, 76 D.P.R. 509, 521 (1954),(13) expresamos lo siguiente:
El juez es un intérprete, y no un creador. Su facultad de inter-pretación adquiere relevancia cuando del estatuto surgen va-rios significados probables que suministren un margen ade-cuado para selección judicial, pero si el lenguaje es tan inequívoco que postula un solo significado, un sentido cabal de humildad y autodisciplina judicial requiere la aplicación de la voluntad legislativa. (Enfasis suplido.)
Siguiendo esta misma línea, nos expresamos en el caso Meléndez v. Tribunal Superior, 90 D.P.R. 656, 661—662 (1964),(14) de la manera siguiente:
En Parrilla v. Loíza Sugar Company, 49 D.P.R. 597, 600 (1936), expusimos que “La regla de estricta hermenéutica no exige ni puede justificar que se elimine mediante legislación judicial cualquier parte de una ley, no importa cuál pueda ser la opinión del tribunal respecto a la conveniencia de la misma”. Creemos justificado añadir que cuando los términos de un estatuto son claros y susceptibles de una interpretación inequívoca según el significado común y corriente de sus pala-bras y su construcción gramatical, bajo la misma regla tam-*417poco debemos intercalar palabras ni suplir omisiones al interpretar [1] o.
El principio de deferencia a la voluntad legislativa es tal que se ha resuelto que una omisión por inadvertencia del legislador no puede ser curada mediante fíat judicial. La doctrina del casus omissus, adoptada por esta Curia en Andrades v. Pizza Hut Mgt. Corp., 140 D.P.R. 950 (1996), nos lo impide. En este caso(15) nos expresamos de la ma-nera siguiente, citando a Bernier y Cuevas Segarra:(16)

Es una regla de hermenéutica legal que las omisiones del le-gislador no pueden ser curadas por los tribunales. Esa es la regla general tal como es expuesta corrientemente por los tribunales y se refiere a los casos en que el lenguaje del estatuto ha omitido algo que tampoco está dentro del propósito del mismo, pero que es claro de su lectura integral que fue omitido por inadvertencia. La razón de la regla es que el tribunal sólo interpreta y no legisla. ...

La regla se ha expresado en la siguiente forma: Al interpre-tar un estatuto, la intención legislativa debe ser buscada en el lenguaje usado en él con la ayuda que permiten las reglas de hermenéutica legal. Pero un lenguaje nuevo o una disposición enteramente nueva no se puede leer en el estatuto para darle un significado que no está incluido en él. Aunque el tribunal puede interpretar frases oscuras y dudosas para darle efecto a la presunta intención del legislador y llevar a cabo los propó-sitos de la ley; no se puede por interpretación curar un casus omissus, no importa lo justo y deseable que pueda parecer. Meléndez v. Tribunal Superior, 90 D.P.R. 656, 662 (1964) (Ramírez). (Énfasis suplido y en el original.)
Utilizando las reglas de hermenéutica antes esbozadas, pasemos a interpretar las disposiciones estatutarias y re-glamentarias en cuestión.
Ninguna de las partes cuestionó ante el Tribunal de Pri-mera Instancia, el Tribunal de Apelaciones y ante esta Curia la validez constitucional de los citados Arts. 4.001 y 4.008-A(a) y (f) de la Ley Electoral de Puerto Rico. No obs-*418tante, el Presidente de la C.E.E. despejó cualquier tensión que pudiera existir entre la letra del estatuto y el interés público inmanente del esquema democrático de la Consti-tución de Puerto Rico. El mens legis que produjo la formu-lación de política pública pautada así se lo permitía. No le adscribió al incumplimiento del término y del requisito es-tatutario de presentar en la Unidad de Radicaciones de Candidaturas de la C.E.E. a las doce del mediodía del 1ro de agosto de 2003 el estado de situación revisado al 31 de diciembre de 2002 o, en su sustitución, copia del Informe Financiero de 2000 de la O.E.G., el carácter de fatal o de naturaleza jurisdiccional. Consideró que la falta de cumpli-miento de tal requisito por parte de un aspirante a candi-dato a una posición electiva se tenía que evaluar a base de la presencia o no de una excusa o justificación razonable para así no hacerlo, o sea, le impartió a tal requisito el carácter de cumplimiento estricto.
La letra del estatuto claramente dispone que todo aspi-rante a una candidatura electiva deberá presentar en la C.E.E. su estado de situación revisado al 31 de diciembre del año anterior al de la fecha de presentación y bajo jura-mento, o en su sustitución, el Informe Financiero presen-tado ante la O.E.G. correspondiente al año anterior. Le adscribe a tal requisito el carácter de principio esencial de toda candidatura. Le concede para así hacerlo hasta el pri-mero de agosto del año que antecede a las elecciones gene-rales a las doce del mediodía. Dispone en forma específica y clara que si el aspirante incumple con tal requisito o con-dición, la C.E.E. no “aceptará ni radicará” la nominación. La expresión clara de la letra del estatuto en cuestión es la mejor expresión del espíritu que animó su aprobación. Su letra no se debe menospreciar bajo el pretexto de cumplir un espíritu distinto o contrario que no emana del mens legis. Tampoco se puede utilizar el pretexto de estar en un ejercicio de búsqueda de la armonía del estatuto en cues-tión con el esquema democrático de la Constitución de *419Puerto Rico cuando en el caso de autos no podemos apre-ciar la presencia de tensión entre el referido estatuto y el interés público que de él emana.
¿Es la Oficina de Radicaciones de Candidaturas de los partidos políticos un apéndice o una extensión de la Uni-dad de Radicaciones de Candidaturas de la C.E.E. para que los aspirantes cumplan con los requisitos dispuestos por los Arts. 4.001 y 4.008-A(a) y (f) de la Ley Electoral de Puerto Rico? La contestación es en la negativa. Veamos.
Al descargar nuestra función de interpretar una dispo-sición particular de un estatuto, los tribunales debemos siempre considerar cuáles fueron los propósitos que persi-guió la Asamblea Legislativa al aprobarlo, de manera que nuestra interpretación asegure la efectividad de la inten-ción que lo anima. (17) Todo acto legislativo persigue un pro-pósito, trata de corregir un mal, alterar una situación exis-tente, complementar una reglamentación vigente, fomentar algún bien específico o bienestar en general, re-conocer o proteger un derecho, crear una política pública o formular un plan de gobierno, entre otros. En el proceso de encontrar el significado de una ley que logre los propósitos del legislador, la interpretación se debe hacer con fines so-cialmente útiles. (18)
La Ley Electoral de Puerto Rico persigue un propósito específico, fomenta un bien general y, a la vez, protege de-rechos individuales. Persigue el propósito específico de que los procesos electorales estén revestidos de certeza, objeti-vidad, justicia y trato igual, entre otros. Permite, además, a la C.E.E. aprobar la reglamentación y realizar la super-visión de los procesos electorales para garantizar su pu-reza y que se alcancen los objetivos perseguidos. Fomenta el bienestar general, pues persigue el funcionamiento ar-monioso de la democracia constitucional que vivimos los *420puertorriqueños. En su función de reglamentación y super-visión de los procesos electorales, protege los derechos de los individuos que aspiran a las distintas candidaturas electivas y, por ende, a aquellos que respaldan tales aspi-raciones, en igualdad de términos, condiciones y requisitos.
En el proceso de encontrar el significado del estatuto en cuestión y que nuestra interpretación logre los propósitos del legislador, tenemos que descargar nuestra función nor-mativa buscando siempre un fin socialmente útil. La C.E.E. ha determinado en casos resueltos ante sí que ca-rece de autoridad funcional para implementar planes, com-parar su funcionamiento, medir el progreso de las opera-ciones, la corrección de los trabajos y tomar oportunamente acción correctiva, cuando se requiera, respecto a las ofici-nas de radicaciones de candidaturas de los partidos políticos. La C.E.E. descarga su función dentro de la reali-dad de que los partidos políticos mantienen un estricto control y confidencialidad sobre su sistema de presentación de candidaturas y evaluación de aspirantes y candidatos. El Presidente de la C.E.E. no ejerce control directo ni indi-recto sobre la Oficina de Radicaciones de Candidaturas de los partidos políticos y sus procesos de evaluación(19) La letra clara del estatuto dispone que los documentos que requiere el Art. 4.001 de la Ley Electoral de Puerto Rico, supra, se deben presentar en o antes de la fecha y hora dispuestas por el Art. 4.008-A(a) y (f) de la Ley Electoral de Puerto Rico, supra, se deben presentar ante la C.E.E. No compartimos la óptica del Tribunal de Primera Instancia de que las Oficinas de Radicación de Candidaturas de los partidos políticos son una extensión de la C.E.E. a los fines del estatuto en cuestión. La interpretación del foro prima-rio no sólo es contraria a la letra de la ley, sino que no alcanzó un fin socialmente útil, pues los procesos electora-les tienen que estar revestidos de certeza, objetividad e igual trato a los aspirantes a candidatos. No podemos sos-*421tener lo actuado por el foro de primera instancia pues, de hacerlo, la función de reglamentación y supervisión de la C.E.E. de los procesos electorales, a tenor con el mandato legislativo, quedaría conculcada. De sostener lo actuado por el Tribunal de Primera Instancia, se neutralizaría la función revisora o de supervisión institucional de la C.E.E., colocando el proceso de presentación de candidatu-ras en manos de los partidos políticos y convirtiendo a la C.E.E. en un mero recibidor de documentos sin facultad para examinar, aceptar o rechazarlos.
¿Es el término y el requisito estatutario antes indicado de cumplimiento estricto o de naturaleza jurisdiccional? El referido requisito estatutario es de cumplimiento estricto. Es la única interpretación, dentro de la selección judicial que nos permite el mens legis, que produce un fin social-mente útil. Veamos.
Al reconocerle al referido requisito estatutario el carác-ter de cumplimiento estricto, permitimos a la C.E.E. des-cargar su ministerio en forma objetiva, justa y equitativa para todos los aspirantes. La interpretación que hoy le im-partimos al presente estatuto le otorga certeza a los proce-sos electorales y a las actuaciones de la C.E.E. en su facul-tad de reglamentación y supervisión. Fomenta, además, el funcionamiento armonioso y pacífico de nuestra democra-cia constitucional, pues protege el interés público inma-nente del magno documento.
Hemos expresado que cuando se trata de un término o requisito de cumplimiento estricto, el foro adjudicativo(20) queda liberado del automatismo que conlleva el requisito jurisdiccional y puede “proveer justicia según lo ameriten las circunstancias”.(21) Cuando un término o requisito es de cumplimiento estricto, su observancia tardía “es permisi-ble de existir y demostrarse a cabalidad una justa causa” *422para no cumplir rigurosamente con el término o el requi-sito en cuestión. (22) No se permite desviación alguna del plazo o requisito a menos que la tardanza ocurrida se jus-tifique detalladamente y a cabalidad.(23)
Cuando en un proceso electoral se cuestiona precisa-mente el alcance de un término o requisito de cumpli-miento estricto, la C.E.E. no goza de discreción para pro-rrogar el término automáticamente. La C.E.E. tiene discreción para extender un término de tal naturaleza sólo cuando la parte que lo solicita demuestra justa causa para la tardanza. En ausencia de excusa razonable o justa causa, la C.E.E. carece de discreción para prorrogar el tér-mino y, por ende, certificar la candidatura del aspirante.(24)
La C.E.E. le puede extender a un aspirante el término para cumplir con un requisito de cumplimiento estricto si están presentes dos condiciones: (1) que en efecto exista justa causa para la dilación; (2) que el aspirante demuestre detalladamente a la C.E.E. las bases razonables que tiene para la dilación, es decir, que el aspirante acredite de ma-nera adecuada la justa causa aludida.(25)
¿Medió justa causa o excusa razonable de parte del as-pirante para el incumplimiento del término y requisito de cumplimiento estricto dispuesto por estatuto? ¿Demostró detalladamente a la C.E.E. las bases razonables que tuvo para su incumplimiento? ¿Acreditó a la C.E.E. de manera adecuada su justa causa? En el presente caso no están pre-sentes las condiciones aludidas. Veamos.
El aspirante no presentó en la C.E.E. el documento re-querido en la fecha que dispone el estatuto. Presentó en la Oficina de Radicaciones de Candidaturas del P.P.D. antes *423del 1ro de agosto de 2003 un documento que no cumplía con lo requerido por el citado Art. 4.001.
El 23 de julio de 2003 una persona se comunicó con la O.E.G. para inquirir sobre el procedimiento para solicitar una copia certificada del Informe Financiero de 2002 del aspirante. La O.E.G. orientó a esa persona sobre la necesi-dad de una solicitud por escrito para entregar la copia cer-tificada del documento. El aspirante solicitó mediante carta a la O.E.G. el 23 de julio de 2003, una copia de su Informe Financiero de 2002. Ese mismo día la Sra. Vivian Sanes Ramos, directora auxiliar del Area de Auditores de Informes Financieros de la O.E.G., le cursó una carta al aspirante para informarle que las normas aplicables a ese tipo de petición requerían que el solicitante compareciera personalmente a recoger el documento requerido. Le indi-caron que debía traer consigo una identificación adecuada. La O.E.G. expidió una copia certificada del documento ese mismo día. El 7 de agosto de 2003 la O.E.G. recibió una carta del aspirante en la que éste solicitó la entrega de una copia certificada de su Informe Financiero de 2002 como Alcalde del Municipio de Lares. Se le entregó la copia cer-tificada del documento emitido desde el 23 de julio de 2003 ese mismo día, 7 de agosto de 2003, a las 3:20 de la tarde. El aspirante presentó la copia certificada en la C.E.E. el 8 de agosto de 2003 a la 4:09 de la tarde.
El aspirante presentó ante la C.E.E. una escueta decla-ración jurada fechada el 3 de noviembre de 2003 en la que expuso que él nunca recibió carta de la Sra. Vivian Sanes Ramos, oficial de la O.E.G., que le indicara que fuera a recoger la copia certificada de su Informe Financiero de 2002. No obstante, no demostró detalladamente a la C.E.E. el seguimiento que le impartió al trámite para obtener co-pia certificada del documento ante esa dependencia de go-bierno en o antes del 1ro de agosto de 2003. No surge de la información que éste le brindara a la C.E.E. que dentro del período del 23 de julio de 2003 al 1ro de agosto de 2003 *424hubiese llamado a la O.E.G. para requerir que le entrega-ran la copia certificada del documento que estaba expedida desde el 23 de julio de 2003, o que hubiera visitado perso-nalmente esa agencia o enviado a algún representante de-bidamente autorizado con tal propósito. El aspirante tam-poco demostró detalladamente las gestiones que realizó en o antes del 1ro de agosto de 2003 para conseguir un conta-dor público autorizado para que le preparara un informe financiero revisado al 31 de diciembre de 2002. El aspi-rante optó por guardar silencio sobre estos asuntos de vital importancia para que la C.E.E. pudiera determinar que éste tenía una excusa razonable o justa causa para no cumplir. No cumplió con su deber y obligación de demos-trar a la C.E.E. las bases razonables para su incumplimiento. No acreditó a la C.E.E. de ninguna forma que mediara alguna justificación que le permitiera a esa agencia utilizar su discreción para extender el término. La copia certificada del Informe Financiero de 2002 de O.E.G. del aspirante se expedió el 23 de julio de 2003. No fue hasta el 7 de agosto de 2003 que el referido documento fue recogido por el aspirante en la sede de la O.E.G. No existe excusa razonable o causa justificada para su incumpli-miento con el término y requisito dispuesto por ley. Con un mínimo de diligencia, el documento pudo haber sido reco-gido en la O.E.G. y presentado ante la C.E.E. con suficiente anticipación a la fecha y hora límites dispuestas por estatuto.
La C.E.E. ha emitido en casos similares al presente, a través de otro presidente, dictámenes que por la natura-leza de los fundamentos en que apoyó su decisión, resultan en apariencia inconsistentes con lo actuado y decidido por el actual Presidente de la C.E.E. en el caso ante nos. Por tal razón, pautaríamos la norma aquí sugerida en forma prospectiva por entender que al mediar tal situación y al no haber norma jurisprudencial clara y precisa en este *425asunto, resultaría injusta su aplicación en forma retroac-tiva al presente caso.
IV
Por todo lo antes expuesto, concurrimos con el resultado de confirmar la sentencia recurrida que dictó el Tribunal de Primera Instancia.

 Evaluó la validez constitucional del estatuto en cuestión. Aplicó un escrutinio constitucional estricto al así hacerlo. No obstante, ninguna de las partes cuestionó la constitucionalidad del estatuto.


 16 L.P.R.A. sec. 3151.


 16 L.P.R.A. sec. 3158a(a) y (f).


 Sec. 3.5 del Reglamento para los Procesos de Radicación de Candidaturas y las Primarias de los Partidos Políticos de 29 de mayo de 2003, Comisión Estatal de Elecciones, págs. 16-17.


 Sec. 3.14 del Reglamento para los Procesos de Radicación de Candidaturas y las Primarias de los Partidos Políticos, supra, págs. 26-28.


 Este artículo dispone:
“El Presidente!,] en unión al Comisionado Electoral del partido concernido, pa-sará juicio sobre la validez de las Peticiones de Primarias presentadas. Tendrán hasta las doce (12) del mediodía del décimo día natural siguiente a la radicación de una petición para evaluar y rechazar la misma mediante devolución al aspirante. Toda petición no rechazada dentro de dicho término se tendrá por aceptada y tendrá que acreditársele al aspirante que la radicó.
“Durante los últimos quince (15) días del período de radicación, si la devolución de peticiones afectara la certificación del aspirante, éste tendrá un período de diez (10) días desde la devolución para sustituir las peticiones devueltas.
“Las razones para rechazar una petición serán las siguientes:
“(a) Que el peticionario no es un elector afiliado al partido del candidato, o no es elector de ese precinto; o
“(b) Que la petición está incompleta; o
“(c) Que el peticionario ya ejercitó su derecho de petición con otro aspirante al mismo cargo; o
“(d) Que el peticionario agotó su derecho de petición para todos los candidatos a que tiene derecho en su precinto. El Presidente expedirá una certificación de los aspirantes, que habiendo completado los requisitos necesarios figurarán en la pape-leta correspondiente.” (Énfasis suplido.)


 Santiago v. Supte. Policía de P.R., 151 D.P.R. 511 (2000); Alejandro Rivera v. E.L.A., supra; Meléndez v. Tribunal Superior, 90 D.P.R. 656 (1964).


 31 L.P.R.A. sec. 14.


 31 L.P.R.A. sec. 19.


 Alejandro Rivera v. E.L.A., supra.


 Sucn. Álvarez v. Srio. de Justicia, 150 D.P.R. 252 (2000); Pueblo v. Zayas Rodríguez, 147 D.P.R. 530 (1999); Figueroa v. Díaz, 75 D.P.R. 163 (1953).


 Alonso García v. S.L.G., 155 D.P.R. 91 (2001); Famania v. Corp. Azucarera de P.R., 113 D.P.R. 654 (1982).


 Véase, además, Srio. del Trabajo v. G.P. Inds., Inc., 153 D.P.R. 223 (2001).


 Véase, además, Martínez v. Rodríguez, 160 D.P.R. 145 (2003).


 Andrades v. Pizza Hut Mgt. Corp., 140 D.P.R. 950, 957 (1996).


 R.E. Bernier y J.A. Cuevas Segarra, Aprobación e interpretación de las leyes en Puerto Rico, 2da ed. rev., San Juan, Pubs. J.T.S., 1987, Vol. I, Cap. 47, pág. 311.


 Irizarry v. J & J Cons. Prods. Co., Inc., 150 D.P.R. 155 (2000); Dorante v. Wrangler de P.R., 145 D.P.R. 408 (1998); Vázquez v. A.R.Pe., 128 D.P.R. 513 (1991).


 Pueblo v. Zayas Rodriguez, supra.


 Edgardo Arlequín Vélez y otros, CEE-RS-99-007.


 En este caso, la Comisión Estatal de Elecciones.


 Arriaga v. F.S.E., 145 D.P.R. 122 (1998); Loperena Irizarry v. E.L.A., 106 D.P.R. 357 (1977).


 Arriaga v. F.S.E., supra; González Santos v. Bourns P.R. Inc., 125 D.P.R. 48 (1989).


 Arriaga v. F.S.E., supra; Pueblo v. Fragoso Sierra, 109 D.P.R. 539 (1980).


 Arriaga v. F.S.E., supra; Bco. Popular de P.R. v. Mun. de Aguadillo, 144 D.P.R. 651 (1997).


 Arriaga v. F.S.E., supra.